DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2021 has been entered.
Consideration of References/Prior Arts
For Applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims.  See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zachut (U.S Pub: 20100155153), in view of Adams (U.S Pub: 20030118391), in view of Leigh (U.S Pub: 20150261343) and further in view of De Haan et al (U.S Pub: 20090273585) (Herein “De Haan”).
As of Claim 1, Zachut teaches (Figs. 1, 3) a stylus (fig. 1, stylus 44, para. [0072]) for use with a computing device (fig. 2, the host computer 22, para. [0091]), comprising: 
a housing (fig. 1, stylus housing 441, para, [0075]);
a tip-switch (fig. 1, tip switch 440, para. [0075]) operatively coupled to the housing (fig. 1, stylus housing 441, para, [0075]), wherein the tip-switch (fig. 1, tip switch 440, para. [0075]) is responsive to an applied force (i.e. sensing contact pressure applied to the tip, para. [0076] [0077]);
control circuitry (fig. 1, pressure sensor unit 410, para. [0077]) to detect the magnitude of a force (i.e. sensing contact pressure applied to the tip, para. [0076] [0077]) applied to the tip-switch (fig. 1, tip switch 440, para. [0077]) and to produce a signal (i.e. generated pulse signal, para. [0077]);
a manual switch (fig. 1, switches 402, para. [0074]) to control the tip-switch (i.e. manual switches 402 controls tip-switch 440, para. [0076] [0077]); wherein:

an antenna (fig. 1, antenna 460, para. [0075]) to transmit a signal (i.e. transmitting different level of frequency, para. [0077]) representing the magnitude of the force (i.e. i.e. sensing contact pressure applied to the tip, para. [0076] [0077]) applied to the tip-switch (fig. 1, tip switch 440, para. [0075]) to the computing device (fig. 2, the host computer 22, para. [0091]).
but Zachut does not disclose an accelerometer to detect movement of the stylus in three dimensions; a manual switch to override the tip-switch, wherein: in response to activation of the manual switch, the control circuitry is to set an
applied force signal to an override value such that the stylus becomes operable to enter user input even with no force applied to the tip-switch, and movement of the stylus in three-dimensional space during activation of the manual switch causes the accelerometer to detect the movement of the stylus in three-dimensional space and input to the computing device as writing with the stylus.
However, Adams teaches (figs. 1-3) a manual switch to override (figs. 1, 3, a manually override switch to activate the input mode selection mechanism, Col. 3, lines 

    PNG
    media_image1.png
    659
    720
    media_image1.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the switch functions of Zachut with Adams to provide the manual override switch to the tip switch so that the manual switch may also be provided to actuate the change of mechanism operation mode.
Zachut and Adams do not disclose wherein: in response to activation of the manual switch, the control circuitry is to set an applied force signal to an override value such that the stylus becomes operable to enter user input even with no force applied to the tip-switch.
	However, Leigh teaches (fig. 14) wherein: in response to activation of the manual switch (fig 14, switch turns-on on the stylus 1501, para. [0185] [0194]), the control circuitry (i.e. turns on transmitter, para. [0185]) is to set an applied force signal (i.e. contact signal of the tip touching the touch sensor surface, para. [0185]) to an override value (i.e. override tip to hover capability, para. [0185]) such that the stylus (i.e. stylus 
	Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to add the switch functions of Zachut and Adams with Leigh to provide a switch manually turns on or off so that the stylus can be used in contact with the touch sensing surface or use in no force contact with the touch sensing surface that is in the hover mode.
Zachut, Adams, and Leigh do not disclose an accelerometer to detect movement of the stylus in three dimensions; and movement of the stylus in three-dimensional space during activation of the manual switch causes the accelerometer to detect the movement of the stylus in three-dimensional space and input to the computing device as writing with the stylus.
	However, De Haan teaches (Figs. 1-4) an accelerometer (fig. 1, an accelerometer 7, para. [0032]) to detect movement of the stylus (fig. 4, pen 2) in three dimensions (fig. 4, detecting the pen movement in 3D type, [0032] [0044]); and movement of the stylus (fig. 4, pen 2) in three-dimensional space (3D) during activation of the manual switch (fig. 1, switch device 8, para. [0032]) causes the accelerometer (fig. 1, an accelerometer 7, para. [0032]) to detect the movement of the stylus in three-dimensional space (fig. 4, detecting the pen movement in 3D type, [0032] [0044]) and input to the computing device (1) as writing with the stylus (fig. pen 2, para. [0032] [0039] [0044]).
	Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the stylus of Zachut, Adams, and Leigh with De Haan to provide a 
	As of Claim 6, Zachut teaches (Figs. 1, 3) a force sensitive stylus (fig. 1, stylus 44, para. [0076]) for use with a computing device (fig. 2, host computer 22, para. [0091]), comprising:
a housing (fig. 1, stylus housing 441, para, [0075]);
a tip-switch (fig. 1, tip switch 440, para. [0075]) operatively coupled to the housing (fig. 1, stylus housing 441, para, [0075]), wherein the tip-switch (fig. 1, tip switch 440, para. [0075]) is responsive to an applied force (i.e. sensing contact pressure applied to the tip, para. [0076] [0077]);
control circuitry (fig. 1, pressure sensor unit 410, para. [0077]) to detect the magnitude of a force (i.e. sensing contact pressure applied to the tip, para. [0076] [0077]) applied to the tip-switch (fig. 1, tip switch 440, para. [0077]) and to produce a signal (i.e. generated pulse signal, para. [0077]), the value of the signal varying (i.e. different level of frequency) with the magnitude of the applied force (i.e. sensing contact pressure applied to the tip, para. [0076] [0077]);
a manual switch (fig. 1, switches 402, para. [0074]) to control the tip-switch (i.e. manual switches 402 controls tip-switch 440, para. [0076] [0077]); wherein:
in response to activation of the manual switch (fig. 1, user pressing the switches 402 so that the switches receiving operation commands from the user, para. [0074]), 
an antenna (fig. 1, antenna 460, para. [0075]) to transmit a signal (i.e. transmitting different level of frequency, para. [0077]) representing the magnitude of the force (i.e. i.e. sensing contact pressure applied to the tip, para. [0076] [0077]) applied to the tip-switch (fig. 1, tip switch 440, para. [0075]) to the computing device (fig. 2, the host computer 22, para. [0091]).
but Zachut does not disclose an accelerometer to detect movement of the stylus in three dimensions; a manual switch to override the tip-switch, wherein: in response to activation of the manual switch, the control circuitry is to set an
applied force signal to an override value such that the stylus becomes operable to enter user input even with no force applied to the tip-switch, and movement of the stylus in three-dimensional space during activation of the manual switch causes the accelerometer to detect the movement of the stylus in three-dimensional space and input to the computing device as writing with the stylus.
However, Adams teaches (figs. 1-3) a manual switch to override (figs. 1, 3, a manually override switch to activate the input mode selection mechanism, Col. 3, lines 4-6, Col. 6, lines 18-30) the tip-switch (fig. 2, the stylus tip 20, Col. 4, lines 61-67, Col. 5, lines 1-11).

    PNG
    media_image1.png
    659
    720
    media_image1.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the switch functions of Zachut with Adams to provide the manual override switch to the tip switch so that the manual switch may also be provided to actuate the change of mechanism operation mode.
Zachut and Adams do not disclose wherein: in response to activation of the manual switch, the control circuitry is to set an applied force signal to an override value such that the stylus becomes operable to enter user input even with no force applied to the tip-switch.
However, Leigh teaches (fig. 14) wherein: in response to activation of the manual switch (fig 14, switch turns-on on the stylus 1501, para. [0185] [0194]), the control circuitry (i.e. turns on transmitter, para. [0185]) is to set an applied force signal (i.e. contact signal of the tip touching the touch sensor surface, para. [0185]) to an override value (i.e. override tip to hover capability, para. [0185]) such that the stylus (i.e. stylus 1501) becomes operable to enter user input even with no force applied to the tip (i.e. hover capability of the stylus within proximity to the touch sensing surface, para. [0185]).

Zachut, Adams, and Leigh do not disclose an accelerometer to detect movement of the stylus in three dimensions; and movement of the stylus in three-dimensional space during activation of the manual switch causes the accelerometer to detect the movement of the stylus in three-dimensional space and input to the computing device as writing with the stylus.
However, De Haan teaches (Figs. 1-4) an accelerometer (fig. 1, an accelerometer 7, para. [0032]) to detect movement of the stylus (fig. 4, pen 2) in three dimensions (fig. 4, detecting the pen movement in 3D type, [0032] [0044]); and the control circuitry (fig. 2, microprocessor 14, para. [0040]) encodes (i.e. translate) the movement of the stylus in three-dimensional (fig. 4, detecting the pen movement in 3D type, [0032] [0044]) space into writing with the stylus (fig. pen 2, para. [0032] [0039] [0044]) based on detected movement by the accelerometer (fig. 1, an accelerometer 7, para. [0032]).
	Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the stylus of Zachut, Adams, and Leigh with De Haan to provide a pen device with an accelerometer for detecting movement of the pen device and for providing output signals corresponding to such movements in 3D, at least a first and a second operation mode (e.g. writing or erasing) and means for selecting one of said first 
	As of Claim 11, Zachut teaches (Figs. 1, 3) a method for sensing the force (fig. 1, pressure sensor unit 410, para. [0077]) applied to the tip (fig. 1, tip switch 440, para. [0075]) of a stylus (fig. 1, stylus 44, para. [0076]) and providing a signal to a computing device (fig. 2, the host computer 22, para. [0091]) representative of the magnitude of the force (i.e. sensing contact pressure applied to the tip, para. [0076] [0077]), comprising:
providing a force-sensing stylus (fig. 1, stylus 44, para. [0076] [0077]), comprising:
a housing (fig. 1, stylus housing 441, para, [0075]);
a tip-switch (fig. 1, tip switch 440, para. [0075]) operatively coupled to the housing (fig. 1, stylus housing 441, para, [0075]), wherein the tip-switch (fig. 1, tip switch 440, para. [0075]) is responsive to an applied force (i.e. sensing contact pressure applied to the tip, para. [0076] [0077]);
control circuitry (fig. 1, pressure sensor unit 410, para. [0077]) to detect the magnitude of a force (i.e. sensing contact pressure applied to the tip, para. [0076] [0077]) applied to the tip-switch (fig. 1, tip switch 440, para. [0077]) and to produce a signal (i.e. generated pulse signal, para. [0077]), the value of the signal varying (i.e. different level of frequency) with the magnitude of the applied force (i.e. sensing contact pressure applied to the tip, para. [0076] [0077]);
producing the signal varying (i.e. generating different level of frequency) with the magnitude of the applied force (i.e. sensing contact pressure applied to the tip, para. [0076] [0077]) upon movement (i.e. axial direction 50, para. [0076]) of the 
transmitting the signal (i.e. sending different level of frequency) to the computing device (fig. 2, the host computer 22, para. [0091]).
but Zachut does not disclose an accelerometer to detect movement of the stylus in three dimensions; and a manual switch to override the tip-switch to activate the stylus when no force is applied to the tip-switch; and in response to activation of the manual switch: setting the applied force signal to an override value; and with the control circuitry, encoding the movement of the stylus in three-dimensional space into writing with the stylus based on detected movement by the accelerometer.
However, Adams teaches (figs. 1-3) a manual switch to override (figs. 1, 3, a manually override switch to activate the input mode selection mechanism, Col. 3, lines 4-6, Col. 6, lines 18-30) the tip-switch (fig. 2, the stylus tip 20, Col. 4, lines 61-67, Col. 5, lines 1-11).

    PNG
    media_image1.png
    659
    720
    media_image1.png
    Greyscale


Zachut and Adams do not disclose an accelerometer to detect movement of the stylus in three dimensions; to activate the stylus when no force is applied to the tip-switch; and in response to activation of the manual switch: setting the applied force signal to an override value; and with the control circuitry, encoding the movement of the stylus in three-dimensional space into writing with the stylus on detected movement by the accelerometer.
However, Leigh teaches (fig. 14) to activate the stylus (fig 14, switch turns-on on the stylus 1501, para. [0185] [0194]) when no force is applied to the tip-switch (i.e. hover capability of the stylus within proximity to the touch sensing surface, para. [0185]); and in response to activation of the manual switch (fig 14, switch turns-on on the stylus 1501, para. [0185] [0194]). 
Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to add the switch functions of Zachut and Adams with Leigh to provide a switch manually turns on or off so that the stylus can be used in contact with the touch sensing surface or in no force contact with the touch sensing surface in the hover mode.
Zachut, Adams, and Leigh do not disclose an accelerometer to detect movement of the stylus in three dimensions; and with the control circuitry, encoding the movement of the stylus in three-dimensional space into writing with the stylus on detected movement by the accelerometer.

Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the stylus of Zachut, Adams, and Leigh with De Haan to provide a pen device with an accelerometer for detecting movement of the pen device and for providing output signals corresponding to such movements in 3D, at least a first and a second operation mode (e.g. writing or erasing) and means for selecting one of said first or second operation mode by using said output signal provided by said 3D accelerometer.
As of Claim 14, Zachut, Adams, and Leigh teach the method of claim 11, but Zachut, Adams, and Leigh do not disclose wherein the accelerometer refines position determinations of the stylus in at least two dimensions.
However, De Haan teaches (Figs. 1-4) wherein the accelerometer (fig. 1, an accelerometer 7, para. [0032]) refines position determinations of the stylus (fig. 4, pen 2) in at least two dimensions (i.e. X and Y positions, para. [0044]).
Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the stylus of Zachut, Adams, and Leigh with De Haan to provide the .
Claims 2, 7-8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zachut (U.S Pub: 20100155153), in view of Adams (U.S Pub: 20030118391) in view of Leigh (U.S Pub: 20150261343) and in view of De Haan et al (U.S Pub: 20090273585) (Herein “De Haan”) and further in view of Kim et al (U.S Pub: 20040140963) (Herein “Kim”).
As of Claims 2 and 13, Zachut, Adams, Leigh, and De Haan teach the stylus of claim 1, the method of claim 11, but Zachut, Adams, Leigh, and De Haan do not disclose wherein the housing has an outer surface, at least a portion of which is retro-reflective.
However, Kim teaches (Fig. 4) wherein the housing (fig. 4, stylus body 42, para. [0023]) has an outer surface (i.e. outer surface of stylus), at least a portion of which is retro-reflective (fig. 4, reflective stylus 40, para. [0008] [0023]).
Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the stylus body material of Zachut, Adams, Leigh, and De Haan with Kim to provide the stylus have a reflective portion attached to it that will reflect incident light in response to user actuation.  The reflective portion should be locatable at the tip of the stylus or at other locations on the body of the stylus so that when a user exposes a stylus with reflective coating to the light, the reflective coating stylus would activate 
As of Claim 7, Zachut, Adams, Leigh, and De Haan teach the stylus of claim 6, but Zachut, Adams, Leigh, and De Haan do not disclose wherein the housing has an outer surface, at least a portion of which is retro-reflective.
However, Kim teaches (Fig. 4) wherein the housing (fig. 4, stylus body 42, para. [0023]) has an outer surface (i.e. outer surface of stylus), at least a portion of which is retro-reflective (fig. 4, reflective stylus 40, para. [0008] [0023] [0024]).
Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the stylus body material of Zachut, Adams, Leigh, and De Haan with Kim to provide the stylus have a reflective portion attached to it that will reflect incident light in response to user actuation.  The reflective portion should be locatable at the tip of the stylus or at other locations on the body of the stylus so that when a user exposes a stylus with reflective coating to the light, the reflective coating stylus would activate stylus functionalities to perform functions such as a mouse click, inputting data, or interacting with the touch display panel such that a user using a reflective coating stylus as an inputting device to control the touch panel.
As of Claim 8, Zachut, Adams, Leigh, and Kim teach the stylus of claim 7, but Zachut, Adams, Leigh, and Kim do not disclose wherein the accelerometer refines position determinations of the stylus in at least two dimensions.

Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the stylus of Zachut, Adams, Leigh, and Kim with De Haan to provide the pen device comprises an accelerometer for detecting movement of said pen device and for providing output signals corresponding to such movements in X-Y positions (2D), at least a first and a second operation mode (e.g. writing or erasing) and means for selecting one of said first or second operation mode by using said output signal provided by said accelerometer.
Claims 4, 10, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zachut (U.S Pub: 20100155153), in view of Adams (U.S Pub: 20030118391) in view of Leigh (U.S Pub: 20150261343) in view of De Haan et al (U.S Pub: 20090273585) (Herein “De Haan”) and further in view of Stern et al (U.S Pub: 20150116289) (Herein “Stern”), and WIPO (2013160887).
As of Claims 4 and 15, Zachut, Adams, Leigh, and De Haan teach the stylus of claim 1, the method of claim 11, but Zachut, Adams, Leigh, and De Haan do not disclose wherein the control circuitry is operable to detect a threshold level of the magnitude of the force applied to the tip-switch.
However, Stern teaches (Figs. 1A-1C, 9-10) wherein the control circuitry (fig. 3A, displacement detector 21, para. [0067]) is operable to detect a threshold level of the magnitude of the force (i.e. force pressure level) applied to the tip-switch (fig. 3A, pen tip 
Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the stylus of Zachut, Adams, Leigh, and De Haan with Stern to provide a threshold displacement for activating a touch operational state is pre-defined and a stylus switches from a hover operational state to a touch operational state when the threshold displacement is reached and/or exceeded.  Likewise a stylus may switch from a touch operational state to a hover operational state when the displacement of the tip is diminished past the pre-defined threshold.
As of Claim 10, Zachut, Adams, Leigh, and De Haan teach the stylus of claim 6, but Zachut, Adams, Leigh, and De Haan do not disclose wherein the magnitude of the applied force ranges from approximately zero to approximately 400 grams.
However, Stern teaches (Figs. 1A-1C, 9-10) wherein the magnitude of the applied force (fig. 3A, force pressure level, para. [0067]) ranges from approximately zero to approximately 400 grams (i.e. force pressure level applied to the tip of the stylus for example 1-20 gm) [0067], in WIPO (Col. 12, lines 26-32, Col. 13, lines 1-6).
Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the stylus of Zachut, Adams, Leigh, and De Haan with Stern to provide the tip displacement detector to detect how much force pressure applied to the tip of the stylus so that the stylus may perform a plurality of operational states based on different pressure levels.  Such as altering a width of the line is a function of pressure applied on the tip while performing the stroke with the stylus.
As of Claim 16, Zachut teaches (Figs. 1-2) the method of claim 11, comprising:

but Zachut, Adams, Leigh, and De Haan do not disclose in response to a determination that the tip-switch is in electrical contact with the PCB, determining whether the applied force is greater than a threshold value.
	However, Stern teaches (Figs. 1-2, 8-10) in response to a determination that the tip-switch (fig. 3A, pen tip 10, para. [0061] [0067]) is in electrical contact with the PCB (i.e. displacement detector 21, para. [0088]), determining whether the applied force is greater than a threshold value (i.e. applied pressure from a tip of the stylus reached and/or exceeded threshold level, para. [0068]).
	Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the stylus of Zachut, Adams, Leigh, and De Haan with Stern to provide a threshold displacement for activating a touch operational state is pre-defined and a stylus switches from a hover operational state to a touch operational state when the threshold displacement is reached and/or exceeded.
	As of Claim 17, Zachut, Adams, Leigh, and De Haan teach the method of claim 16, but Zachut, Adams, Leigh, and De Haan do not teach comprising:
in response to a determination that the applied force is greater than a threshold value, encoding the applied force signal;

	However, Stern teaches (Figs. 1-2, 8-10) in response to a determination that the applied force is greater than a threshold value (i.e. applied pressure from a tip of the stylus reached and/or exceeded threshold level, para. [0068]), encoding (i.e. translating) the applied force signal (i.e. applied pressure from a tip of the stylus, para. [0068]);
in response to a determination that the applied force (i.e. applied pressure from a tip of the stylus, para. [0068]) is not greater than the threshold value (i.e. less pressure applied to the tip of the stylus, para. [0067]), setting the applied force signal to zero (i.e. no pressure applied to the tip of the stylus, para. [0067]).
	Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the stylus of Zachut, Adams, Leigh, and De Haan with Stern to provide a threshold displacement for activating a touch operational state is pre-defined and a stylus switches from a hover operational state to a touch operational state when the threshold displacement is reached and/or exceeded and when no pressure on the tip of the stylus.
	As of Claim 18, Zachut, Adams, Leigh, and De Haan teach the method of claim 16, but Zachut, Adams, Leigh, and De Haan do not teach comprising in response to a determination that the tip-switch is not in electrical contact with the PCB, setting the applied force signal to zero.
However, Stern teaches (Figs. 1-2, 8-10) in response to a determination that the tip-switch (10) is not in electrical contact with the PCB (i.e. no pressure applied to 
Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the stylus of Zachut, Adams, Leigh, and De Haan with Stern to provide a threshold displacement to detect the applied force signal at zero when no pressure applied to the tip of the stylus so that the stylus can be operation in hover operational mode. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zachut (U.S Pub: 20100155153) in view of Adams (U.S Pub: 20030118391) in view of Leigh (U.S Pub: 20150261343) in view of De Haan et al (U.S Pub: 20090273585) (Herein “De Haan”) in view of Kim et al (U.S Pub: 20040140963) (Herein “Kim”) and further in view of Stern et al (U.S Pub: 20150116289) (Herein “Stern”).
As of Claim 9, Zachut, Adams, Leigh, De Haan and Kim teach the stylus of claim 8, but Zachut, Adams, Leigh, De Haan and Kim do not disclose wherein the control circuitry is operable to detect a threshold level of the magnitude of the force applied to the tip-switch.
However, Stern teaches (Figs. 1A-1C, 9-10) wherein the control circuitry (fig. 3A, displacement detector 21, para. [0067]) is operable to detect a threshold level of the magnitude of the force (i.e. force pressure level) applied to the tip-switch (fig. 3A, pen tip 10, para. [0061] [0067]), in WIPO (Col. 10, lines 22-32, Col. 11, lines 1-5), (Col. 12, lines 26-32, Col. 13, lines 1-6).
Therefore, it would have been obvious for one of ordinary skill in art at the time of invention to modify the stylus of Zachut, Adams, Leigh, De Haan and Kim with Stern to 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of reference(s) of Adams (U.S Pub: 20030118391) and Leigh (U.S Pub: 20150261343) in the new ground of rejections.
The Applicant argued that Zachut, Clapper, and De Haan do not teach, suggest, or disclose what is being claims in the independence claims 1, 6, and 11 such as for example “…an accelerometer to detect movement of the stylus in three dimensions; a manual switch to override the tip-switch, wherein: in response to activation of the manual switch, the control circuitry is to set an applied force signal to an override value such that the stylus becomes operable to enter user input even with no force applied to the tip-switch…” Furthermore, Clapper does not teach or disclose a manual switch to override the tip-switch and De Haan does not teach or disclose an accelerometer to detect movement of the stylus in three dimensions as writing with the stylus.

Adams teaches a stylus with a manual switch to override the tip switch on the stylus housing to manually override switch to actuate the change of stylus tip operation such that the tip switch capable to switch between mode of operations.
Therefore, that would allow Zachut manual switch the switch to override the tip switch to operate in the multiple mode of operation.
Leigh teaches activating the manual switch on the stylus to operate the stylus tip in two modes of operation such as physically contact the tip on the touch panel or allow the tip of the stylus to operate as hover proximity (aka, non-contact with no force applied to the tip) on the touch panel.
Therefore, that would allow Zachut stylus to operate the tip in contact (with force applied) and non-contact (with no force applied) on the touch panel.
De Haan teaches a stylus include an accelerometer to detect movement of the stylus in three dimensions.  The user manually switch-on the switch located on the housing of the stylus to activates the accelerometer to detect movement of the stylus while the user using a stylus in writing.

Therefore, according to the newly amended claims and language interpretations still read on Zachut, Adams, Leigh, and De Haan as recited in the claims.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES S NOKHAM/Examiner, Art Unit 2627                  

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627